Citation Nr: 1412166	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic-stress disorder (PTSD) prior to September 7, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD from September 7, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in October 2009, a statement of the case (SOC) was issued in November 2011, and a substantive appeal was received in December 2011.  The Veteran previously appealed a January 2008 decision granting service connection for PTSD, rated at 30 percent from February 9, 2007, and denying service connection for bilateral peripheral neuropathy of the upper extremities.  Thereafter, in March 2009, the RO issued an SOC and rating decision that increased the rating for PTSD to 50 percent for the entire period.  However, the Veteran's October 2009 substantive appeal was not timely.  Therefore, the Board finds that his appeal was not then perfected.  Nonetheless, the Board notes that the October 2009 filing was received within a year of the RO's March 2009 rating decision which granted an increased rating of 50 percent for PTSD.  As it also specifically disagrees with the 50 percent rating granted, the Board finds that it may be reasonably construed as an NOD with the March 2009 decision, thereby initiating the present appeal.  However, as the issue of service connection for bilateral peripheral neuropathy was not addressed in the March 2009 decision, that matter is no longer before the Board. 

Thereafter, the RO again increased the Veteran's rating to 70 percent from September 7, 2011 by a November 2011 rating decision and accompanying SOC.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with the determination, his appeal proceeds from the March 2009 rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 

FINDINGS OF FACT

1.  At no point prior to September 7, 2011 was the Veteran's PTSD manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

2.  At no point during the period on appeal was the Veteran's PTSD manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD prior to September 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD from September 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In a March 2007 letter prior to the RO's initial January 2008 rating decision, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, VCAA notice was timely in this case.  See Pelegrini, 18 Vet. App. 112.  

As the present appeal seeks an increased initial rating following a grant of service connection, notice provided to the Veteran prior to service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  Nonetheless, a January 2010 letter informed the Veteran of the evidence necessary to substantiate a claim for increased ratings.  The Veteran has therefore received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent in-service and VA records have been obtained.  The Veteran was afforded VA psychological examinations in November 2007, January 2010, February 2011, and September 2011.  While these will be discussed in greater detail below, the Board finds them adequate, as they cumulatively contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the matters on appeal.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  There is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  In so finding, the Board acknowledges that the Veteran has received regular private group therapy, many records of which may remain outstanding.  However, it emphasizes that the duty to assist is not a one-way street, and the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  "Staged" ratings must be considered where appropriate to reflect intermittent changes in the severity of disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

On April 2007, the Veteran received a mental health evaluation at the Beckley, West Virginia VA Medical Center (MC).  He was cooperative and reasonable, and his mood was euthymic with congruent affect.  His thought processes and speech were normal, with no signs of suicidal or homicidal ideation.  Memory was intact.  The examiner assigned a GAF of 65, but did not specifically diagnose PTSD.

On November 2007 VA examination, the Veteran presented with depression and anxiety.  His appearance was neat and tidy, and speech was clear and rational.  His mood was mostly appropriate, though a little dysphoric.  He reported difficulty sleeping, nightmares, social isolation, and avoidance.  The examiner noted no signs of psychosis, and normal thought processes.  The Veteran appeared guarded and suspicious, but insight, judgment, and impulses were fair, and cognition was intact.  The examiner diagnosed the Veteran with moderate PTSD, and assigned a GAF of 55 to 60.

On July 2008 VA mental health assessment, the Veteran reported one instance of suicidal thoughts recently, but none with frequency.  His appearance and behavior was appropriate, speech was normal, and mood was euthymic with congruent affect.  He reported no hallucinations or other suicidal or homicidal ideation.  He displayed good judgment and insight, with normal thought processes.  The examiner assigned a GAF of 60, and a St. Louis University Mental Status (SLUMS) score of 30, and noted that a SLUMS score of 27-30 is normal for high school or better educated people.

On January 26, 2010 VA examination, the Veteran reported persistent depression, mild to moderate decrease in attention to hygiene, and disturbances of mood and motivation.  He also reported positive relationships with his wife and two sons, and one friendship.  Otherwise, the Veteran indicated he was socially isolated.  Suicidal thoughts were reported twice each month.  The examiner noted at least moderately severe impairments of abstract thinking, recurrent and intrusive recollections and dreams, avoidance, a sense of foreshortened future, irritability, difficulty sleeping, decreased concentration, and exaggerated startle response.  A GAF of 60 was assigned.  The examiner expressly indicated that the PTSD symptomatology resulted in reduced reliability and productivity. 

A May 2010 letter from the Princeton Vet Center indicates "chronic and severe PTSD symptoms," and "occupational and social impairment with deficiencies in most areas such as work, family, relations, judgment, memory, concentration, and mood, due to such symptoms as anxiety, dissociation, panic attacks, major depression, on a daily basis, dissociation affecting his ability to function independently, appropriately, and effectively."  The letter indicates the Veteran has suicidal ideations more often than previously, and that he continued to have difficulty adapting to stressful circumstances.  It also notes avoidance behavior, isolation, and irritability manifesting as rage.  The Veteran is noted as being unable to establish and maintain effective relationships, noting that he has a few friends, but relies on his wife for support.  A GAF of 45 was reported.

On February 2011 VA psychiatric examination, the Veteran reported an increase in PTSD symptoms.  He reported trouble sleeping, frequent nightmares, increased irritability and anger, very few friends, worsened mood (frequently sad), frequent feelings of worthlessness and helplessness, paranoia, hypervigilance, and fleeting thoughts of suicide.  He denied hallucinations, and reported good relationships with his sons.  The examiner noted he was dressed casually, had coherent and logical thought processes, and assigned a GAF of 50 to 55, noting that he suffered moderate to severe impairments due to PTSD.

On September 2011 VA examination, the Veteran reported a close and positive relationship with his spouse and children, but stated he was very withdrawn several days each week, and does not feel like interacting with them.  He reported difficulty trusting others or enjoying his outings with his wife and friends.  He denied any current suicidal or homicidal plan or intent, but indicated suicidal thoughts have increased since his January 2010 examination to approximately once a week, lasting up to a couple days at a time.  The examiner observed recurrent and distressing recollections and dreams, avoidance behavior, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, restricted range of affect, and a sense of foreshortened future.  He also noted difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  He indicated the Veteran's symptoms cause "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood," elaborating that such impairment could not be attributed to specific mental disorders.  He explained that "[the Veteran's] [d]iagnoses [of depression and PTSD] are mutually aggravating and are considered to be cumulatively responsible for the indicated level of occupational and social impairment."  He assigned a GAF score of 45.

At the outset, the Board notes that at no point during the appeals period has the evidence suggested the Veteran suffers from total occupational and social impairment.  The most recent September 2011 VA examination shows the most severe symptomatology of record, and even these only suggest the Veteran suffers from occupational and social impairment with deficiencies in most areas.  Moreover, the Board notes that he has never displayed or reported gross impairment of thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has endorsed decreased attention to personal hygiene, the Board stresses that nothing of record indicates he has ever been unable to maintain minimal personal hygiene, or other activities of daily living.  Therefore, the Board concludes that the preponderance of the evidence shows that a rating in excess of 70 percent is not warranted at any point during the period on appeal.  Consequently, the only issue remaining for consideration is whether the Veteran's PTSD warrants a rating in excess of 50 percent prior to September 7, 2011.

Prior to September 7, 2011, the evidence shows that the Veteran's PTSD was manifested by normal thought processes, appropriate behavior and appearance, normal speech, mostly euthymic mood with congruent affect, absence of suicidal or homicidal ideation, with avoidance behavior, nightmares, and trouble sleeping.  Generally, the impairment due to these was moderate, and his GAF scores were consistently around 55 to 60.  While the Board recognizes that the Veteran reported some symptoms consistent with a 70 percent rating (suicidal thoughts and decreased attention to his personal hygiene) on January 2010 VA examination, the Board views the PTSD symptomatology as more reflective of occupational and social impairment consistent with a 50 percent rating (i.e. normal speech, affect, thoughts, and lack of delusions).  While the Veteran endorsed depressed mood, it was not noted as near-continuous.  Notably, the examiner assigned a GAF score of 60, reflecting moderate impairment.  

The Board is also cognizant of the May 2010 private letter's endorsement of severe symptomatology (more frequent suicidal thoughts, irritability manifesting as rage, panic attacks, disassociation, and inability to maintain effective relationships), as well as the provider's assignment of a GAF of 45, and explicit report of "occupational and social impairment with deficiencies in most areas."  Though these symptoms are consistent with a 70 percent rating, the Board finds the letter is not probative in the matter at hand, as it is not accompanied by any clinical data, and there is no indication that the examiner at the time reviewed the Veteran's claims file or medical history.  It is also notable that the GAF of 45 assigned is patently inconsistent with the January 2010 GAF of 60, just a few months prior.  As the January 2010 examiner reviewed the claims file and included a detailed examination report, it is more probative as to the severity of the Veteran's PTSD during that time.



Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  The Veteran has not alleged, and the record does not suggest, any symptomatology not considered by the relevant rating criteria.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board has also considered whether a claim of TDIU is implied in this case.  However, the record suggests that the Veteran's unemployment is due to voluntary retirement in 1995 due to age qualification and other nonservice-connected physiological medical problems.   The Board finds that a TDIU claim is not reasonably raised by the record. 


ORDER

A rating in excess of 50 percent, prior to September 7, 2011, is not warranted.  A rating in excess of 70 percent from September 7, 2011, is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


